DETAILED ACTION
This non-final Office action is responsive to the application filed September 29th, 2021. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/20/22 and 4/25/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 6 and 16 objected to because of the following informalities:  the claims recite, "heterogeneity in the probability p", however, "the probability p" lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (method), 11 (system), and 20 (non-transitory computer-readable medium) and dependent claims 2-10 and 12-19, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a method (i.e. process), claim 11 is directed to a system (i.e. machine), and claim 20 is directed to a non-transitory computer-readable medium (i.e. manufacture).
Step 2A Prong 1: The independent claims are directed toward determining, by one or more hardware processors, a transaction recency and frequency distribution; determining, by the one or more hardware processors, a future monetary value; determining, by the one or more hardware processors, monthly active users (MAU) and penetration for global users and users in a specific country; predicting, by the one or more hardware processors, monetization values for the users in the specific country; and determining, by the one or more hardware processors, a lifetime value of the users in the specific country based at least in part on the monetization values (Organizing Human Activity & Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). [Examiner notes the underlined limitations above are directed to the abstract idea]. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are determining transaction recency and frequency distribution; a future monetary value; monthly active users (MAU) and penetration from global users and users in a specific country; predicting monetization values for the users in the specific country; and determining a lifetime value of the users in the specific country based at least in part of the monetization values, which is commercial interactions in the form of marketing. The Applicant’s claimed limitations are determining a lifetime value of the users in the specific country based at least in part of the monetization values, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are determining transaction recency and frequency distribution; a future monetary value; monthly active users (MAU) and penetration from global users and users in a specific country; predicting monetization values for the users in the specific country; and determining a lifetime value of the users in the specific country based at least in part of the monetization values, which could be performed as human functions of the mind in the form of judgement and evaluation. The Applicant’s claimed limitations are determining a lifetime value of the users in the specific country based at least in part of the monetization values, which is directed towards the abstract idea of Mental Process.
In addition, dependent claims 8-10 and 18-19 further narrow the abstract idea and are directed to further defining the determination of the future monetary value; determining the lifetime value comprising validating a model of the lifetime value base on a period of time, determining a holdout period, and comparing a first set of values to  a second set of values to determine a cumulative error rate. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial interactions such as marketing as well as mental processes. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 2-7 and 12-17 are directed towards further narrowing the abstract ideas above in addition to determining the transaction recency and frequency distribution is based on at least a number of transactions made by a customer that follows a Poisson process with a transaction rate X; heterogeneity in the transaction rate X follows a gamma distribution; after a transaction, a user becomes inactive with a probability p; a point at which the user becomes inactive is distributed across transactions according to a geometric distribution; heterogeneity in the probability p follows a beta distribution; and  the transaction rate X and the probability p varies independently across users.  The steps/functions disclosed above are directed toward the abstract idea of Mathematical Concepts because the claimed limitations are utilizing a Poisson process, a gamma distribution, probability p, a geometric distribution, a beta distribution, and a transaction rate X and the probability p to determine the transaction recency and frequency distribution, which are forms of mathematical equations and calculations. The Applicant’s claimed limitations are determining transaction recency and frequency distribution using various probability distribution functions, which is directed towards the abstract idea of Mathematical Concepts.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the claimed “one or more hardware processors; A system comprising: a processor; and a memory including instructions that, when executed by the processor, cause the processor to perform operations; A non-transitory computer-readable medium comprising instructions, which when executed by a computing device, cause the computing device to perform operations” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). In addition, dependent claims 2-10 and 12-19 further narrow the abstract idea. 
The claimed “one or more hardware processors; A system comprising: a processor; and a memory including instructions that, when executed by the processor, cause the processor to perform operations; A non-transitory computer-readable medium comprising instructions, which when executed by a computing device, cause the computing device to perform operations” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-10; system claims 11-19; and non-transitory computer-readable medium claim 20 recite “one or more hardware processors; A system comprising: a processor; and a memory including instructions that, when executed by the processor, cause the processor to perform operations; A non-transitory computer-readable medium comprising instructions, which when executed by a computing device, cause the computing device to perform operations”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 00105, 00160-00191, and Figures 1-3, 7, and 17-18. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 8-11, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong (U.S 10,417,650 B1) in view of Foged (U.S 2018/0013844 A1).
Claims 1, 11, and 20
Regarding Claim 1, Gong discloses the following:
A method, comprising [see at least Col 3 lines 45-48 for reference to the method providing content providers with information regarding how interactions with users impact an expected future revenue from the user; Col 4 lines 30-33 for reference to the present disclosure providing a distributed and automated method for calculating CLV and/or probability of churn using a non-linear model; Col 5 lines 3-5 for reference to the method being used to calculate CLV user a non-linear prediction model] 
determining, by one or more hardware processors, a transaction recency and frequency distribution [see at least Col 5 lines 28-33 for reference to each data structure containing customer-specific characteristics such as purchase, location, and customer data for example, purchase frequencies, times, and amounts; Col 19 lines 37-40 for reference to each module obtaining all customer recency, frequency, and monetary (RFM) data from one group; Col 23 lines 39-45 for reference to the prediction model module formatting the data into RFM data wherein the purchase history of each customer in the selected group including a time of a last transaction relative to the first transaction (recency, tx), how many times the customer has made purchases (frequency, x), and an average transaction amount (monetary); Figure 6 and related text regarding item 604 ‘Format data for P(active) calculation’ and item 606 ‘Format data for E(Y(t)) calculation’]  
determining, by the one or more hardware processors, a future monetary value [see at least Col 6 lines 5-8 for reference to multiple processors calculating a future revenue value for each of the customers in the population using a separate non-linear prediction model for each of the groups; Col 6 lines 11-17 for reference to a future revenue value being calculated for each customer in all groups by processing the customer-specific characteristics of each customer contained in the respective data structure in each group using a non-linear prediction model generated using a set of prediction model parameters associated with the particular group; Col 8 lines 35-39 for reference to an estimated revenue value being represented as a predicted future revenue (e.g., absolute or relative revenue indication, such as a monetary amount or a relative number on a scale) expected to be received from the user over a future time period (e.g., next 18 months, etc.); Figure 2 and related text regarding item 236 ‘Future Revenue Value’; Figure 6 and related text regarding the process for predicting a future revenue value using the non-linear prediction model, specifically item 614 ‘Calculate future revenue value’]
determining, by the one or more hardware processors, active users [see at least Col 4 lines 41-44 for reference to the system monitoring the probability of remaining active for a customer; Col 13 lines 55-57 for reference to the prediction model module calculating a probability that a customer is active (P(active)); Col 23 lines Figure 2 and related text regarding item 232 ‘P(active)’; Figure 6 and related text regarding item 608 ‘Calculate P(active)’] 
predicting, by the one or more hardware processors, monetization values for the users in the specific country [see at least Col 3 lines 47-50 for reference to future revenue models providing the ability to predict the expected future cash flows of a given customer; Col 11 lines 6-20 for reference to the analysis system including a prediction module configured to analyze data and infer an impact of one or more interactions on the future revenue of customer relationships; Figure 1 and related text regarding item 118 ‘Prediction’; Figure 2 and related text regarding item 230 ‘Prediction Model’; Figure 5 and related text regarding the process of training a non-linear prediction model; Figure 6 and related text regarding the process for predicting a future revenue value using the non-linear prediction model] 
determining, by the one or more hardware processors, a lifetime value of the users in the specific country based at least in part on the monetization values [see at least Col 5 lines 3-5 for reference to the non-linear prediction model being used to calculate customer lifetime value (CLV); Col 8 lines 39-45 for reference to an estimated revenue being a CLV value representing a predicted revenue over a lifetime of the relationship with the customer (e.g., over a lifetime of the relationship with the customer (e.g., over a lifetime of the customer, over a time period in which the customer is expected to purchase items from the content provider, etc.); Col 14 lines 5-7 for reference to the prediction model module using the calculated P(active) and E(Y(t)) for each customer to calculated a CLV; Col 22 lines 14-18 for reference to a future revenue value model using historical information to estimate a future revenue value such as a CLV] 
While Gong discloses the limitations above, it does not disclose determining, by the one or more hardware processors, monthly active users (MAU) and penetration for global users and users in a specific country
However, Foged discloses the following:
determining, by the one or more hardware processors, monthly active users (MAU) and penetration for global users and users in a specific country [see at least Paragraph 0074 for reference to the social-networking system extracting feature data regarding the users frequency of interaction with applications at a global level; Paragraph 0075 for reference to the social networking system determining a number of monthly active users (“MAU”) of an application and a growth rate of the application’s MAU fitting a particular demographic description, a language supported by the application, another suitable feature, or any combination thereof] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the determination of active users of Gong to include the determination of monthly active users of Foged. Doing so would all eac process to receive a measure of affinity that is tailored for the different context in which the process will use the measure of affinity, as stated Foged (Paragraph 0047).  

Regarding claims 11 and 20, the claims recite limitations already addressed by the rejection of claim 1. Regarding claim 1, Gong teaches a system comprising: a processor; and a memory including instructions that, when executed by the processor, cause the processor to perform operations [Col 8 lines 51-59 and Figure 1 & 2]. Regarding claim 20, Gong teaches a non-transitory computer-readable medium comprising instructions, which when executed by a computing device, cause the computing device to perform operations [Col 8 lines 51-59 & Col 14 lines 26-36]. Therefore, claims 11 and 20 are rejected as being unpatentable over the combination of Gong in view of Foged.
Claims 8 and 18
While the combination of Gong and Foged disclose the limitations above, regarding Claim 8, Gong discloses the following:
determining the future monetary value is based on a customer's given transaction varying randomly around their average transaction value, average transaction values varying across users and not varying over time for any user, and a distribution of average transaction values across customers is independent of a transaction process [see at least Col 19 lines 18-21 for reference to if the predictive model selected is the Pareto/NBD model then the output of the training model module including the average value of transactions made by the customer; Col 22 lines 18-26 for reference to a CLV model using an average revenue per customer over a particular historical time period to estimate CLV, average revenue per customer for a set of customers sharing one or more common characteristics to estimate CLV, or an average historical revenue over a particular time period being used to predict a revenue over a future time period] 
Regarding claim 18, the claims recite limitations already addressed by the rejection of claim 8.
Claim 9
While the combination of Gong and Foged disclose the limitations above, regarding Claim 9, Gong discloses the following:
determining the lifetime value comprises: validating a model of the lifetime value based a period of time [see at least Col 12 lines 49-52 for reference to the records collected during the calibration period being used to train the predictive model; Col 14 lines 63-65 for reference to the timeline for the analysis process including a calibration period; Col 17 lines 1-8 for reference to the calibration period being a period during which customer transaction data is collected to train a predictive model based on a predetermined period of time; Figure 3B and related text regarding item 350 ‘timeline’ including a calibration period] 
determining a holdout period from the period of time to test model accuracy for user transaction frequency [see at least Col 14 lines 63-65 for reference to the timeline for the analysis process including a holdout period; Col 17 lines 23-37 for reference to the holdout period being a period when the analysis system continues to collect data and compared to prediction values; Col 24 lines 49-51 for reference to the mean of the model being plotted to evaluate the accuracy of the model against actual data collected during holdout period] 
Claim 10
While the combination of Gong and Foged disclose the limitations above, regarding Claim 10, Gong discloses the following:
comparing a first set of values corresponding to actual purchases during the holdout period with a second set of values corresponding to purchases in a calibration period to determine a cumulative error rate [see at least Col 24 lines 60-67 for reference to two future revenue values being compared in the holdout period and error statistics being generated and analyzed as well as error margin when predicting individual customer future revenue value during a holdout period – absolute errors, and percentage of error over total number of transactions] 
Claim 19
While the combination of Gong and Foged disclose the limitations above, regarding Claim 19, Gong discloses the following:
determining the lifetime value comprises: validating a model of the lifetime value based a period of time [see at least Col 12 lines 49-52 for reference to the records collected during the calibration period being used to train the predictive model; Col 14 lines 63-65 for reference to the timeline for the analysis process including a calibration period; Col 17 lines 1-8 for reference to the calibration period being a period during which customer transaction data is collected to train a predictive model based on a predetermined period of time; Figure 3B and related text regarding item 350 ‘timeline’ including a calibration period] 
determining a holdout period from the period of time to test model accuracy for user transaction frequency [see at least Col 14 lines 63-65 for reference to the timeline for the analysis process including a holdout period; Col 17 lines 23-37 for reference to the holdout period being a period when the analysis system continues to collect data and compared to prediction values; Col 24 lines 49-51 for reference to the mean of the model being plotted to evaluate the accuracy of the model against actual data collected during holdout period] 
comparing a first set of values corresponding to actual purchases during the holdout period with a second set of values corresponding to purchases in a calibration period to determine a cumulative error rate [see at least Col 24 lines 60-67 for reference to two future revenue values being compared in the holdout period and error statistics being generated and analyzed as well as error margin when predicting individual customer future revenue value during a holdout period – absolute errors, and percentage of error over total number of transactions]

Claim(s) 2-7 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong (U.S 10,417,650 B1) in view of Foged (U.S 2018/0013844 A1), as applied in claims 1, 11, and 20, in view of Pal (U.S 2014/0278967 A1).
Claims 2 and 12
While the combination of Gong and Foged disclose the limitations above, they do not disclose determining the transaction recency and frequency distribution is based on at least a number of transactions made by a customer that follows a Poisson process with a transaction rate X.
Regarding Claim 2, Pal discloses the following:
determining the transaction recency and frequency distribution is based on at least a number of transactions made by a customer that follows a Poisson process with a transaction rate X [see at least Paragraph 0014 for reference to the number of transactions made by a customer follows a Poisson process with transaction rate A which is equivalent to assuming that the time between transactions is distributed exponentially with a transaction rate X] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the determination of transaction recency and frequency distribution of Gong to include the Poisson process of Pal. Doing so would provide the ability to tell which customers are more likely than others to make a purchase in the near future which can greatly enhance effectiveness of any marketing campaign, as stated by Pal (Paragraph 0007). 

Regarding claim 12, the claims recite limitations already addressed by the rejection of claim 2.
Claims 3 and 13
While the combination of Gong, Foged, and Pal disclose the limitations above, regarding Claim 3, Gong discloses the following:
heterogeneity in the transaction rate X follows a gamma distribution [see at least Col 19 lines 50-53 for reference to the predictive model modeling the customer’s purchase rate as separate gamma distributions; Col 22 lines 4-6 for reference to customer data and gamma parameters into the model are updated for new customer data collected] 

Regarding claim 13, the claims recite limitations already addressed by the rejection of claim 3.
Claims 4 and 14
While the combination of Gong, Foged, and Pal disclose the limitations above, Gong does not disclose after a transaction, a user becomes inactive with a probability p.
Regarding Claim 4, Pal discloses the following:
after a transaction, a user becomes inactive with a probability p [see at least Paragraph 0011 for reference to the parameter p being the likelihood that customer j has become inactive, or dropout possibility, and will not make a purchase in the future; Paragraph 0015 for reference to after any transaction, a customer becomes inactive with probability p] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the determination of transaction recency and frequency distribution of Gong to include the probability of inactivity of Pal. Doing so would provide the ability to tell which customers are more likely than others to make a purchase in the near future which can greatly enhance effectiveness of any marketing campaign, as stated by Pal (Paragraph 0007).

Regarding claim 14, the claims recite limitations already addressed by the rejection of claim 4.
Claims 5 and 15
While the combination of Gong, Foged, and Pal disclose the limitations above, Gong does not disclose a point at which the user becomes inactive is distributed across transactions according to a geometric distribution.
Regarding Claim 5, Pal discloses the following:
a point at which the user becomes inactive is distributed across transactions according to a geometric distribution [see at least Paragraph 0015 for reference to the point at which the customer "drops out' is distributed across transactions according to a (shifted) geometric distribution] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the determination of transaction recency and frequency distribution of Gong to include the probability of inactivity according to a geometric distribution of Pal. Doing so would provide the ability to tell which customers are more likely than others to make a purchase in the near future which can greatly enhance effectiveness of any marketing campaign, as stated by Pal (Paragraph 0007).

Regarding claim 15, the claims recite limitations already addressed by the rejection of claim 5.
Claims 6 and 16
While the combination of Gong, Foged, and Pal disclose the limitations above, Gong does not disclose heterogeneity in the probability p follows a beta distribution.
Regarding Claim 6, Pal discloses the following:
heterogeneity in the probability p follows a beta distribution [see at least Paragraph 0013 for reference to the mathematical expression being based on BG/NDB (beta-gamma/negative binomial distribution model)] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the determination of transaction recency and frequency distribution of Gong to include the beta distribution of Pal. Doing so would provide the ability to tell which customers are more likely than others to make a purchase in the near future which can greatly enhance effectiveness of any marketing campaign, as stated by Pal (Paragraph 0007).

Regarding claim 16, the claims recite limitations already addressed by the rejection of claim 6.
Claims 7 and 17
While the combination of Gong, Foged, and Pal disclose the limitations above, Gong does not disclose the transaction rate X and the probability p varies independently across users.
Regarding Claim 7, Pal discloses the following:
 the transaction rate X and the probability p varies independently across users [see at least Paragraph 0016 for reference to the transaction rate X and the dropout probability p vary independently across customers] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the determination of transaction recency and frequency distribution of Gong to include the varying probability of inactivity of Pal. Doing so would provide the ability to tell which customers are more likely than others to make a purchase in the near future which can greatly enhance effectiveness of any marketing campaign, as stated by Pal (Paragraph 0007).

Regarding claim 17, the claims recite limitations already addressed by the rejection of claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTOR(S)
TITLE
US 2014/0289007 A1
Bhattacharya, Soumya Narayan
SCENARIO BASED CUSTOMER LIFETIME VALUE DETERMINATION
US 2019/0279236 A1
Fadli, Samih
MICRO-MOMENT ANALYSIS


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTIN E GAVIN/Examiner, Art Unit 3683